DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/749,184 for a SLIDING DEVICE, filed on 1/22/2020.  Claims 1-6 are pending.
Drawings
The drawings are objected to because RN 14G does not appear to be a tapered portion since it does not appear to become gradually smaller or thinner toward one end.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (U.S. Pub. 2018/0079325).
Regarding claim 1, Hayashi teaches a sliding device that slidably supports a seat, the sliding device comprising: a fixed rail; a movable rail to which a seat body of the seat is fixed (not shown), the movable rail being slidable relative to the fixed rail; a lock plate held by the movable rail, the lock plate being displaceable in a direction substantially orthogonal to a sliding direction, the lock plate being displaced between a locking position where the lock plate engages with the fixed rail and restricts slide of the movable rail and a non-locking position where the restriction of slide is released, and the lock plate having a plate surface that crosses a displacement direction of the lock plate; a spring member (59) that applies to the plate surface an elastic force to maintain the lock plate in the locking position, the spring member comprising a spring portion that extends in the sliding direction from the lock plate and has a leading end part fixed to the movable rail; and a fixing structure for fixing the leading end part in 

[AltContent: textbox (movable rail)]
[AltContent: textbox (torsion portion)][AltContent: arrow][AltContent: textbox (seat portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (press spring portion)][AltContent: textbox (tapered portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (spring member)][AltContent: arrow][AltContent: textbox (spring portion)][AltContent: arrow][AltContent: textbox (lock plate)][AltContent: arrow][AltContent: arrow][AltContent: textbox (fixed rail)][AltContent: arrow]
    PNG
    media_image1.png
    575
    705
    media_image1.png
    Greyscale

[AltContent: textbox (leading part end)]


Regarding claim 3, Hayashi teaches the device of claim 1, wherein the press spring portion comprises: a torsion portion made from the wire rod extending from the tapered portion; and a seat portion that is a substantially straight portion extending from the torsion portion in a direction crossing the long axis direction of the hole, and wherein the seat portion is in contact with a second wall of the movable rail facing a first wall of the movable rail provided with the hole.
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 10,434,902; US Pub. 2020/0189424.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         
January 29, 2021